Citation Nr: 0126213	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  00-20 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Maine Bureau of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and the Appellant's spouse


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active service from December 1962 to December 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied entitlement to service connection 
for a low back disability.

The veteran was afforded a hearing before the RO Hearing 
Officer in October 2000.  A transcript of that hearing is of 
record.

In July 2001, the Board requested a medical advisory opinion 
from a VA medical expert.  The opinion was rendered and the 
case was returned to the Board in November 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The evidence of record fails to establish a nexus between 
lumbosacral muscle spasm suffered in service and the 
veteran's current low back disability.


CONCLUSION OF LAW

The veteran's low back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

 The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Following receipt of his initial claim in December 1997, the 
RO provided the veteran with VA compensation examination in 
July 1999.  Private medical records identified by the veteran 
were associated with the claims folder.  In September 2000, 
the veteran presented testimony at a hearing at the RO.  A 
February 1998 rating decision, a September 2000 statement of 
the case and a December 2000 supplemental statement of the 
case provided the veteran with information regarding the 
evidence necessary to complete his claim.  In July 2001, the 
Board obtained a medical opinion regarding the claimed 
disability, and in September 2001, provided the veteran with 
a copy of the report and allowed him 60 days to respond.  The 
Board concludes that the requirements of VCAA have been met.

Factual Background

The veteran filed a claim for service connection for "torn 
back muscles" in December 1997.  He indicated that he had 
sustained an injury to his back in 1963 while he was 
stationed at the Naval Air Station at Norfolk, Virginia.

Service medical records show that the veteran's spine was 
found to be normal at his entrance examination.  A September 
1963 treatment note indicates that the veteran was seen for 
low back pain of three day's duration.  No cause for the 
veteran's presenting complaint is noted.  The condition was 
determined to be slight paraspinous muscle spasm in the left 
lumbosacral area, and muscle relaxants and anti-
inflammatories were prescribed.  There are no other 
references to low back complaints in the veteran's  treatment 
records during service.  On separation, the veteran's spine 
was found to be normal.

The veteran's employee health records from U.S. Steel 
Corporation were received in December 1997.  He denied back 
injury and low back pain on his December 1964 employment 
physical questionnaire, and physical examination of the back 
was normal.  In August 1965, the veteran was seen subsequent 
to an incident at work where he threw a chain and felt a 
"crack" in his back.  He denied a blow or fall.  Diagnosis 
was back sprain, and he was treated with moist heat and 
medication.  A November 1967 health record indicates that the 
veteran presented with bloody drainage from his coccyx.  It 
was noted that he had a pilonidal cyst which was draining.  A 
March 1968 treatment note shows that the veteran felt his 
back "snap" when he picked up a piece of equipment.  
Medication and moist heat were prescribed.  An X-ray of the 
lumbosacral spine was negative for bony abnormalities.  In 
April 1968 the veteran reported that he had been using a 
shovel in a stooped position and felt pain in his lower back 
when he straightened.  He was seen in November 1968 
complaining of back pain and giving a history of the "same 
ole injury."  In March 1969 he reported that he picked up a 
piece of equipment when it felt like his back snapped.  
Diagnosis was myofascial spasm of the left lower back.  

By a rating decision dated in February 1998, the RO 
determined that service connection for torn back muscles was 
not warranted.  Its determination was based on its conclusion 
that the veteran's claim was not well grounded because the 
veteran had not presented evidence of a nexus between his in 
claimed in service injury and the current condition of his 
low back.

In a statement received by the RO in February 1999, the 
veteran's spouse stated that she had been married to the 
veteran since June 1963, and that he had experienced pack 
pain and stiffness during the entire time that they had been 
together.  She indicated that the veteran's back disability 
was a result of an injury he sustained while he was stationed 
at Norfolk, Virginia.

Also received in February 1999 was a statement from the 
veteran's physician, Loraine Paradis, D.O.  Dr. Paradis 
indicated that the veteran had been her patient since 1991, 
but that during that time he had not had any recurrent 
problems with his lower back.  She stated that the veteran 
had suffered an injury in 1963 while working for the United 
States Government and that the injury reoccurred in 1965 and 
1967 while he was working for U.S. Steel.  Dr. Paradis 
related that since that time, the veteran had suffered no 
further problems with the exception of intermittent strain.  
She opined that to the best of her medical knowledge, the 
original injury caused a tear in the muscles of the lower 
back, which developed into a chronic problem that flared up 
from time to time.  She supported her opinion by pointing out 
that her examination of the veteran in 1998 revealed muscle 
spasm of the lower thoracic and lumbar spine.

A VA examination was conducted in July 1999.  The veteran 
provided a history of injury in September 1963 in which he 
strained his back trying to extract cargo from a plane.  The 
veteran also indicated that he had suffered episodes of acute 
low back events during his employment with U.S. Steel.  His 
present complaints included constant low back pressure with 
recurrent episodes of acute spasm in his low back and left 
low back areas, particularly with bending or twisting 
motions.  He reported that the most recent episodes had 
restricted his activities.  General physical examination 
revealed an obese male who used crutches due to total knee 
replacement.  Following examination of the spine, the 
assessment was recurrent acute episodes of low back strain.  
The examiner noted that the veteran's first event had 
occurred in 1963, and that the veteran had completely 
recovered.  He indicated that he could not conclude, based on 
the evidence in the claims folder, that there was any 
relationship between the injury in 1963 and subsequent 
incidences of low back problems.  He opined that the 
veteran's back problems were due to poor conditioning. 

In a July 1999 rating decision, the RO again indicated that 
service connection for torn back muscles was denied on the 
basis that the claim was not well grounded.  

The veteran testified before the RO Hearing Officer in 
October 2000.  He described in detail the original injury to 
his lower back.  He stated that he sought medical treatment 
after a few days of back pain, and was seen in sick bay by a 
corpsman.  He testified that he was reassigned and told not 
to lift anything exceeding 50 pounds.  He stated that he did 
not make complaints regarding his back during his separation 
physical because he wanted to get out of service.  He further 
testified that he did not reveal back complaints during his 
pre-employment physical with U.S. Steel because he did not 
want to risk the possibility of not being hired.  He reported 
that on leaving U.S. Steel, he worked for the State of New 
Jersey, during which time he was also treated for recurrent 
back problems.  He related subsequent employment as a fireman 
and a corrections officer.  The veteran's spouse testified 
that she had been familiar with the veteran during his time 
in service, and that he had suffered with back problems 
during their entire married life.  She opined that his back 
disability was becoming progressively worse.

In conjunction with his hearing, the veteran submitted two 
private medical reports.  A June 2000 statement from Eric P. 
Omsburg, M.D. indicated that the veteran was evaluated as a 
result of a work injury involving his back and left leg.  Dr. 
Omsburg indicated that the veteran, in April 2000,  had felt 
an acute snap in the low back with radiating leg pain after a 
pulling and twisting motion.  He recorded the veteran's 
history, which did not include any mention of a back injury 
in service.  He concluded that the veteran had suffered a 
deep myofascial injury to the lumbar spine as well as an 
acute disc injury to L5-S1, and stated that the best 
treatment would be conservative care, time, weight loss, and 
proper restrictions.  

An October 2000 statement from Dr. Paradis was also 
submitted.  She indicated that she had reviewed the veteran's 
service medical records, and reiterated that the veteran had 
suffered a low back injury in 1963 which had become a chronic 
problem that flared up from time to time.   

The Board sought an opinion from a VA medical expert in July 
2001.  The expert's report reflected a full review of the 
claims folder, to include Dr. Paradis' opinion that the 
veteran's current back problems were related to service and 
that the veteran's 1963 injury was a tear in the muscles of 
the lower back.  The expert opined that there was no 
scientific basis of fact to support such a statement.  He 
stated that it was "by far most likely that any current low 
back pathology from which the patient suffers is not related 
to his active military service, but is rather very likely 
related to occurrences following his discharge from the 
service."  He agreed with the VA examiner's opinion that 
poor conditioning was significant in the development of the 
veteran's low back pain.

Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110 (West 1991).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection.  Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(b) (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Due consideration has been given to the veteran's statements 
and testimony supporting his arguments, as well as the 
statements and testimony of his spouse.  However, the sworn 
testimony and other statements are not competent evidence to 
establish the etiology of his current low back disability.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The Board notes that Dr. Paradis has opined that a nexus 
exists between the veteran's reported injury in 1963 and his 
current low back disability.  However, when a medical opinion 
relies wholly or partially on the veteran's own report of his 
medical history, the Board is not bound to accept the medical 
conclusion, as it has no greater probative value than the 
facts as alleged by the veteran.  See Swann v. Brown, 5 
Vet.App. 229, 233 (1993).  Although the veteran's service 
medical records show treatment for low back pain, a possible 
cause is not noted.  Therefore, the Board finds that 
statements made by Dr. Paradis have little probative value 
regarding the question of whether the veteran's current low 
back disability is related to his reported injury during 
1963.  In fact, the physician who rendered the requested 
medical expert opinion clearly stated that Dr. Paradis' 
statement that the veteran's current low back disability  is 
related to service had no scientific basis in fact.  
Therefore, service connection for a low back disability must 
be denied as there is no competent medical evidence of record 
indicating a nexus between the veteran's current low back 
disability and service.

The preponderance of the evidence is against the claim for 
service connection for a low back disability.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 

